

Exhibit 10.2
 
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 24, 2006, among Markland Technologies, Inc., a Florida corporation
(“Markland”), and the investor signatories hereto (each such investor is an
“Investor” and all such investors are, collectively, the “Investors”).


This Agreement is made pursuant to the Redemption and Securities Purchase
Agreement, dated as of the date hereof, among Markland and the Investors (the
“Redemption Agreement”).


Markland and the Investors hereby agree as follows:


1. Definitions


Capitalized terms used and not otherwise defined herein that are defined in the
Redemption Agreement shall have the meanings given such terms in the Redemption
Agreement. As used in this Agreement, the following terms shall have the
following meanings:


“Effectiveness Date” means the ninetieth (90th) calendar day following the date
of the Initial Closing.


“Effectiveness Period” shall have the meaning set forth in Section 2(a).


“Escrow Agent” is the escrow agent under the Escrow Agreement.


“Escrow Agreement” has the meaning ascribed to such term in the Redemption
Agreement.


“Escrow Shares” means the shares of Technest Common Stock held by the Escrow
Agent pursuant to the terms of the Escrow Agreement.


“Exchange Act” mean the Securities Exchange Act of 1934, as amended.


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Indemnified Party” shall have the meaning set forth in Section 6(c) hereof.


“Indemnifying Party” shall have the meaning set forth in Section 6(c) hereof.


“Losses” shall have the meaning set forth in Section 6(a).


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.




--------------------------------------------------------------------------------



“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.


“Registrable Securities” means (1) shares of Technest Common Stock issuable upon
conversion of the Series E Preferred Stock issued to the Investors pursuant to
the Redemption Agreement, including the Redemption Series E Shares and the
Purchased Series E Shares, (2) shares of Technest Common Stock that may be
issued to the Investors under Section 9 of the Redemption Agreement and (3)
shares of Technest Common Stock issuable as payment of liquidated damages (the
“Liquidated Damage Shares”) pursuant to Sections 2(b) of this Agreement, and (4)
any securities issued or issuable upon any stock split, dividend or other
distribution recapitalization or similar event with respect to the foregoing.


“Registration Statement” means the registration statements required to be filed
hereunder and any additional registration statements contemplated by Section
3(c), including (in each case) the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, to time, or any similar rule or regulation hereafter adopted by
the Commission having substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended.


“Series E Preferred Stock” means shares of Series E Preferred Stock, par value
$.0001 per share, of Markland.


“Technest” means Technest Holdings, Inc., a Nevada corporation.


“Technest Common Stock” means shares of Common Stock, par value $.001 per share,
of Technest.



2

--------------------------------------------------------------------------------



2. Shelf Registration


(a) As soon as practicable following the date hereof, Markland shall cause
Technest to prepare and file with the Commission a “Shelf” Registration
Statement covering the resale of the Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form SB-2 (unless Technest is not then eligible to register for
resale the Registrable Securities on Form SB-2, in which case such registration
shall be on another appropriate form in accordance herewith) and shall contain
(unless otherwise directed by the Holders) substantially the “Plan of
Distribution” attached hereto as Annex A. Subject to the terms of this
Agreement, Markland shall cause Technest to use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event prior to the
Effectiveness Date, and shall cause Technest to use its best efforts to keep
such Registration Statement continuously effective under the Securities Act
until the earlier of (a) the date that is twenty-four (24) months following the
date on which the shelf registration becomes effective or (b) until all
Registrable Securities covered by such Registration Statement have been sold or
may be sold without volume restrictions pursuant to Rule 144(k) as determined by
the counsel to Technest pursuant to a written opinion letter to such effect,
addressed and acceptable to Technest’s transfer agent and the affected Holders
(the “Effectiveness Period”). Markland (or Technest) shall promptly notify the
Holders via email of the effectiveness of the Registration Statement.


(b) If (i) the Registration Statement contemplated by Section 2(a) is not
declared effective by the Commission by the Effectiveness Date, or (ii) after
the Effectiveness Date, a Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities for which it is required
to be effective, or the Holders are not permitted to utilize the Prospectus
therein to resell such Registrable Securities for an aggregate of twenty (20)
Trading Days during any 12 month period (which need not be consecutive Trading
Days) (any such failure or breach being referred to as an “Event”, and for
purposes of clause (i) the date on which such Event occurs, or for purposes of
clause (ii) the date on which such 20 Trading Day period is exceeded being
referred to as “Event Date”), then, on each such Event Date and every monthly
anniversary thereof until the applicable Event is cured, Markland shall pay to
each Holder, as liquidated damages and not as a penalty, a number of shares of
Technest Common Stock equal to 1.0% per month, pro rata on a daily basis, of the
number of shares of Technest Common Stock issuable upon conversion of the Series
E Preferred Stock then held by such Holder; provided, however, that in no event
shall the number of shares of Technest Common Stock issued as liquidated damages
exceed an aggregate of 12.0% of the number of shares of Technest Common Stock
issuable upon conversion of the Series E Preferred Stock then held by such
Holder. The shares of Technest Common Stock to be paid as liquidated damages
hereunder shall be paid out of the Escrow Shares in accordance with the
procedures set forth in the Escrow Agreement. The liquidated damages pursuant to
the terms hereof shall apply on a pro-rata basis for any portion of a month
prior to the cure of an Event.



3

--------------------------------------------------------------------------------



3. Registration Procedures


In connection with Markland’s registration obligations hereunder, Markland shall
cause Technest to do the following:


(a) Not less than two trading days prior to the filing of each Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), Technest shall, (i) furnish to each Holder copies of all
such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Holders, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of counsel to the Holders conduct a
reasonable investigation within the meaning of the Securities Act.


(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and as so supplemented or amended to be filed pursuant
to Rule 424; (iii) respond promptly to any comments received from the Commission
with respect to a Registration Statement or any amendment thereto and promptly
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to a Registration Statement; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.


(c) If during the Effectiveness Period, the number of Liquidated Damage Shares
at any time exceeds the number of Liquidated Damage Shares then registered in a
Registration Statement, then Markland shall cause Technest to file as soon as
reasonably practicable, an additional Registration Statement covering the resale
by the Holders of such additional Liquidated Damage Shares.



4

--------------------------------------------------------------------------------



(d) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (ii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
promptly (and, in the case of (i)(A) below, not less than two trading days prior
to such filing) (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies Technest whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (Technest shall provide true and complete copies
thereof and all written responses thereto to each of the Holders); and (C) with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective; (ii) of any request by the Commission or any other
Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by Technest
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, Prospectus or other documents so that, in the case of a
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and
(vi) the occurrence or existence of any pending corporate development with
respect to Technest that Technest believes may be material and that, in the
determination of Technest, makes it not in the best interest of Technest to
allow continued availability of the Registration Statement or Prospectus;
provided that any and all of such information shall remain confidential to each
Holder until such information otherwise becomes public, unless disclosure by a
Holder is required by law.


(e) Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. Subject
to the terms of this Agreement, Markland shall cause Technest to consent to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.


(f) Use commercially reasonable efforts to register or qualify the resale of
such Registrable Securities as required under applicable securities or Blue Sky
laws of each State within the United States as any Holder requests in writing,
to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period; provided that Technest shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or subject Technest to any material tax in any such
jurisdiction where it is not then so subject.



5

--------------------------------------------------------------------------------



(g) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by the Redemption Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.


(h) Upon the occurrence of any event contemplated by this Section 3, as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to a Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither a Registration Statement nor such Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. If
Technest notifies the Holders in accordance with clauses (ii) through (vi) of
Section 3(d) above to suspend the use of the use of any Prospectus until the
requisite changes to such Prospectus have been made, or Technest otherwise
notifies the Holders of its election to suspend the availability of a
Registration Statement and Prospectus pursuant to clause (vi) of Section 3(d),
then the Holders shall suspend use of such Prospectus. Markland will cause
Technest to use its best efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable, except that in the case of suspension of
the availability of a Registration Statement and Prospectus pursuant to clause
(vi) of Section 3(d), Technest shall not be required to take such action until
such time as it shall determine that the continued availability of the
Registration Statement and Prospectus is no longer not in the best interests of
Technest. Technest shall be entitled to exercise the right under this Section
3(h) to suspend the availability of a Registration Statement and Prospectus,
subject only to the payment of partial liquidated damages pursuant to Section
2(b).


(i) Comply with all applicable rules and regulations of the Commission.


(j) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.


(k) Technest may require each Holder to furnish to Technest a statement as to
the number of shares of Common Stock beneficially owned by such Holder and the
controlling person thereof, within two trading days of the such request. During
any periods that Technest is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within two trading days of such
request, any partial liquidated damages that are accruing as to all Holders at
such time shall be tolled and any Event that may otherwise occur as to such
Holder solely because of such delay shall be suspended, until such information
is delivered to Technest.



6

--------------------------------------------------------------------------------



4. Obligations of the Holders. In connection with sales of Registrable
Securities pursuant to a Registration Statement, each Holder agrees as follows:


(a) It shall be a condition precedent to the obligations of Markland or
Techgnest to take any action pursuant to Section 3 with respect to the
Registrable Securities of any Holder that such Holder shall furnish to Technest
such information regarding itself, the Registrable Securities held by it, and
the intended method of disposition of such securities as shall be reasonably
required to effect the registration of such Holder’s Registrable Securities.


(b) Each Holder shall comply with all applicable securities laws in connection
with its sales of Registrable Securities, including, without limitation, any
prospectus delivery requirement.


5. Registration Expenses. Markland shall cause Technest to pay all fees and
expenses incident to the performance of or compliance with this Agreement,
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the principal market on which the Technest Common Stock is then listed
for trading, and (B) in compliance with applicable state securities or Blue Sky
laws reasonably agreed to by Technest in writing (including, without limitation,
fees and disbursements of counsel for Technest in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders )), (ii) printing expenses
(including, without limitation, printing prospectuses requested by the Holders),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for Technest, and (v) fees and expenses of all other persons retained by
Technest in connection with the consummation of the transactions contemplated by
this Agreement. In addition, Technest shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall Technest be
responsible for any broker or similar commissions or any legal fees or other
costs of the Holders.



7

--------------------------------------------------------------------------------



6. Indemnification


(a) Indemnification by Technest. Markland shall cause Technest to indemnify and
hold harmless each Holder, the officers, directors, agents, and employees of
each of them, each person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (1) such untrue statements or omissions or alleged untrue statements or
omissions are based upon information regarding such Holder furnished in writing
to Technest by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (2) in the case of an occurrence of an event of the type specified in Section
3(d)(ii)-(vi), the use by such Holder of an outdated or defective Prospectus
after Technest has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 7(c). Markland shall cause Technest to notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which Technest is aware.


(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless Technest, the directors, officers, agents and
employees of each of them, each person who controls either of them (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling persons, to
the fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of or based upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon: (i) such Holder’s failure to comply with the
prospectus delivery requirements of the Securities Act or (ii) any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent, such untrue
statement or omission is contained in any information so furnished in writing by
such Holder to Technest specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (1) such untrue statements or
omissions are based upon information regarding such Holder furnished in writing
to Technest by such Holder expressly for use therein, or to the extent such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (2) in the case of an occurrence of an event of the type specified in Section
3(d)(ii)-(vi), the use by such Holder of an outdated or defective Prospectus
after Technest has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 7(c). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.



8

--------------------------------------------------------------------------------



(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that such failure shall have prejudiced the Indemnifying
Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a material conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the expense of one such counsel for all Holders shall be at the
expense of the Indemnifying Party). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.


Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within thirty days of written notice thereof to the Indemnifying Party
(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that the Indemnifying Party
may require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such Indemnified
Party is not entitled to indemnification hereunder).



9

--------------------------------------------------------------------------------



(d) Contribution. If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.


7. Miscellaneous


(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by Markland and the Holders of a
majority of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of one or some Holders and
that does not directly or indirectly affect the rights of other Holders may be
given by Holders of all of the Registrable Securities to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence.


(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.



10

--------------------------------------------------------------------------------



(c) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from Technest of the
occurrence of any event of the kind described in Sections 3(d)(ii), (iii) or
(vi), such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(h), or until it is advised in writing (the “Advice”)
by Technest that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. Markland or Technest may provide appropriate stop orders
to enforce the provisions of this paragraph.


(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Redemption Agreement.


(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Markland may not assign its rights or
obligations hereunder without the prior written consent of the Holders of a
majority of the then-outstanding Registrable Securities. Each Holder may assign
their respective rights hereunder in the manner and to the persons as permitted
under the Redemption Agreement.


(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(g) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the jurisdiction of the state and federal courts
sitting in the City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.



11

--------------------------------------------------------------------------------



(h) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.


(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


(j) Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor hereunder are several and not joint with the obligations of any
other Investor hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Investor pursuant hereto or thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.


********************

12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


MARKLAND TECHNOLOGIES, INC.
 
By: /s/ Robert Tarini                                             
Name: Robert Tarini
Title: Chief Executive Officer






[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 

13

--------------------------------------------------------------------------------




[SIGNATURE PAGE OF HOLDERS TO RRA]





 
JAMES LLC
         
By:Illegible                                                                                      
 
Name: Navigator Management Ltd. - Director
         
SOUTHRIDGE PARTNERS LP
         
By:/s/ Stephen
Hicks                                                                     
 
Name: Stephen Hicks
         
SOUTHSHORE CAPITAL FUND LTD.
         
By:Illegible                                                                                       
 
Name: Navigator Management Ltd. - Director
         
BRITTANY CAPITAL MANAGEMENT, LTD.
         
By:/s/ Barry W.
Herman                                                                 
 
Name: Barry W. Herman, President




14

--------------------------------------------------------------------------------




Plan of Distribution


Each Selling Stockholder (the “Selling Stockholders”) of the common stock
(“Common Stock”) of Technest Holdings, Inc., a Nevada corporation (the
“Company”), and any of their pledgees, assignees and successors-in-interest may,
from time to time, sell any or all of their shares of Common Stock on the Over
the Counter Bulletin Board or any other stock exchange, market or trading
facility on which the shares are traded or in private transactions. These sales
may be at fixed or negotiated prices. A Selling Stockholder may use any one or
more of the following methods when selling shares:



 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;




 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;




 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;




 
·
an exchange distribution in accordance with the rules of the applicable
exchange;




 
·
privately negotiated transactions;




 
·
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;




 
·
a combination of any such methods of sale; or




 
·
any other method permitted pursuant to applicable law.



The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus. Broker-dealers engaged by the Selling Stockholders
may arrange for other brokers-dealers to participate in sales. Broker-dealers
may receive commissions or discounts from the Selling Stockholders (or, if any
broker-dealer acts as agent for the purchaser of shares, from the purchaser) in
amounts to be negotiated. Each Selling Stockholder does not expect these
commissions and discounts relating to its sales of shares to exceed what is
customary in the types of transactions involved.


The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares or Common Stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of Common Stock from time to time under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of Selling
Stockholders to include the pledgee, transferee or other successor in interest
as Selling Stockholders under this prospectus.



15

--------------------------------------------------------------------------------



The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.


The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
16

